DETAILED ACTION
Status of Claims
1.	This is a Final office action in response to communication received on March 14, 2022. Claims 1-11, 13-14, 16-17, and 19-20 are amended. Claims 1-20 are pending and examined herein.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-8 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention. 
As per claim 1, it recites "extended reality (XR) management engine comprising: a processing system [...] during execution of an extended reality (XR) application at an XR user system [...]." It is indefinite as to how can extended reality (XR) management engine (being interpreted as software per applicant's citation note page 12 of 17 of response filed 03/14/2022 note "Claims 1-8 have been amended to recite an XR management engine rather than an apparatus. This is supported throughout the application as filed, including for example, at 220, FIG. 2, 3; and paragraph [00028]" and failing to contain any structure associated with it upon reviewing the remainder of the disclosure) comprise a system? 
Further, claim 1 also recites another system, namely an XR user system, in addition to the foregoing (how can software such as extended reality (XR) management engine comprise a system), it is further indefinite as to how "accessing, during execution of an extended reality (XR) application at an XR user system [...]" is able to be determined without ever positively establishing any communication between the apparatus such as extended reality (XR) management engine and an extended reality (XR) application at an XR user system? Appropriate, correction and/or explanation is/are required. The Examiner suggests reciting claim 1 as a system, i.e. system comprising (i) an extended reality (XR) application and extended reality (XR) management engine stored in memory of an XR user system which when executed by the processor of the XR user system, and (ii) edge computing device in communication via a network. 
Depending on the Applicant's response to the above rejection, further rejections per MPEP 2172.01  may need to be invoked as at least an extended reality (XR) application at an XR user system appears to be critical or essential matter (see at least Figs 2-4 and their associated description) which is not positively claimed as per current claim recitation.
As per claims 2-8, they are rejected as failing to cure the one or more deficiencies of claim 1.  
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 9-15 are a non-transitory CRM; and claims 16-20 are a method. Thus, each claim 9-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. is being interpreted as a software claim which is not directed to one of the statutory categories. Nevertheless, assuming the Applicant adopts the Examiner suggestions as set forth above, in view of compact prosecution, the Examiner has considered claims 1-8 as a proper system claim.
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

	(I) An abstract idea as recited per claims 1, 9, and 16 (taking recitation of claim 16 as representative as claims 1 and 9 recite substantially similar subject matter) is as follows: (a) identifying, [...], user preferences for [...] user [...], wherein the user preferences are associated with [...] user (b) accessing, [...], a historical profile associated with [...] user; (c) receiving local [...] information from [...] user [...]; (d) based on the local [...] information and the historical profile associated with the [...] user, selecting a first [...] object and a second [...] object for presentation [...]; (e) determining, [...], based on the local environment information, that the first [...] object is to be rendered using [...] resources of the [...] user, and that the second [...] object is to be rendered using [... another set of] resources [...]; (f) rendering, [...], the first [...] object using the [...] resources of the
[...] user [...]; receiving, [...], the second [...] object having been rendered by the [...] resources [...]; and presenting, [...], the first [...] object and the second [...] object [...]. 
	Further, dependent claims 2-8, 10-15, and 17-20 recite the same abstract idea as they further specify the abstract idea in a descriptive manner with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries below. For example, when one or more dependent claims recite(s) abstract idea along with additional elements, the Examiner has considered the abstract claim recitation under step 2A prong one, and considered the additional elements, both individually and as a combination, as recited in the claim under prong two and step 2B inquires as set forth below.  
	For instance abstract recitation per dependent claims is as follows:
	-claims 2, 10:  wherein the first [...] object and the second [...] object are selected based on the user preferences [...], wherein the user preferences are associated with the [...] user.  
	- claims 3, 12: updating the user preferences based on received user input.   
	- claims 4, 11, 17:  determining that the second [...] object is to be rendered using [... another set of] resources ... is based on attributes of the second [...] object.  
	-claims 5, 13, 19: wherein the first [...]  object comprises an advertisement.  
	- claims 6, 14, 20:  wherein the local environment information includes ... surrounding the ... user.  
	- claim 8, identifying a previously-generated ... object based on which to generate the first ... object; modifying render data associated with the previously-generated ... object, resulting in modified render data; and generating render data for the first ... object based on the modified render data. 
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea which sets forth a plan to select and display or render targeted/personalized/tailored objects or content, wherein the objects are selected based on user's information such as historical, local environment, and/or preferences by allocating resources to process selection and display of targeted objects which is certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-20 at least are, per claim 1 an reality (XR) management apparatus/system, comprising: a processing system including a processor; and a memory that stores reality (XR) management engine or executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising; an extended reality (XR) application at an XR user system (not positively claimed per claim 1), local environment information from a sensor array of the XR user system (not positively claimed per claim 1); an XR display of the XR user system (not positively claimed per claim 1); determining first XR object to be rendered/processed/selected per compute resource of the XR user system (not positively claimed per claim 1) and second XR object to be rendered using edge compute resources of a network; rendering the first XR object using the compute resources of the XR user system; receiving the second XR object having been rendered by the edge compute resources of the network; and presenting the first XR object and the second XR object on the XR display of the XR system; per claims 7 and 15 further describe that the XR user system comprises an optical head-mounted display; per claim 9 a non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising (remaining additional elements are substantially similar to claim 1); and per claim 16 it recites substantially similar additional elements as claim 1. Remaining claims, namely 2-6, 8, 10-14, and 17-20, either recite the same additional element(s) as already noted above or simply lack positive recitation of an additional element, in which case note prong one as set forth above.
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computing components which may communicate with each other in a network based communication environment for data transmission e.g. send/receive such that content such as XR objects can be selected a displayed in a network based environment. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 1, 5-8, and their associated description. The processor executing the "apply it" instruction appears to be connected to one or more device(s) merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Identified, received, accessed, and/or captured data via one or more sensors of sensor array is considered insignificant extra solution activity (see MPEP 2106.05(g)) such as pre-solution activity of gathering data. Further, the processor analyzes identified, received, accessed, and/or captured user data to ascertain which tailored ad or information or object could be displayed or rendered. Based on selected object attributes, assigning/allocating/facilitate as a plan or "apply it" or "process it" type instructions appropriate computing resources such that distributed processing by utilizing pool of computing resources can be selected and carried out by distributing rendering/displaying tasks among plurality of computing resources connected via a network. Thus, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent). The abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network, analyzing data via a generic processor, which is connected to one or more computing devices via a network to provide/display/render personalized/tailored marketing content/object such as ads on client device e.g. XR, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of a plan to display or render targeted/personalized/tailored object, such as advertisement, which is selected based on user information such as historical, local environment, and preference by allocating resources which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of a plan to display or render targeted/personalized/tailored object, such as advertisement, which is selected based on user information such as historical, local environment, and preference by allocating resources which is certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here user's data is received and based on analysis targeted objects are to be selected and displayed/rendered]; and

	(ii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." [similarly here as a post solution pieces or selected content based on user information are communicated or displayed to user on a display or an interface].

	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the following additional elements would be readily apparent as generic to a PHOSITA, in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:
	A.	The Examiner provides citation to one or more publications as noting the well-understood, routine, conventional nature of XR devices such as an optical head-mounted and displaying/rendering therein by utilizing pool of computing resources:
- Pub. No. US 20080313038 note [0063]-[0064]; [0065] "In accordance with a further aspect of the present invention, the client can compare the impression requirements of a particular advertisement, the current field of view of the user, and the vector or predicted movement of the user to determine a preferred placement of the advertisement. For example, a particular advertisement requires an 8 second exposure to qualify as an impression. The client can examine the movement of the user and the topography of the virtual environment to determine that at the given speed the user is driving on a road and the forward distance to a curve in the road, the advertisement will not be viewed for the required time if placed in the user's current field of view. Rather, the client can determine a placement of the advertisement after the curve that is more likely to qualify as an impression."

- Pub. No. US20160026253 note [0384] "As described above, there are portions of the retina which have a higher density of light sensors. The fovea portion, for example, generally is populated with approximately 120 cones per visual degree. Display systems have been created in the past that use eye or gaze tracking as an input, and to save computation resources by only creating really high resolution rendering based on where the person is gazing at the time. However, lower resolution rendering is presented to the rest of the retina. The locations of the high versus low resolution portions may be dynamically slaved to the tracked gaze location in such a configuration, which may be termed a “foveated display”."

- Pub. No. US 20200051132 note [0038]; [0045]-[0047]; [0053]; [0060]-[0062]; [0063] note "a traditional network element 150 (shown in FIG. 2), such as an edge router can be implemented via a VNE 330 composed of NFV software modules, merchant silicon, and associated controllers. The software can be written so that increasing workload consumes incremental resources from a common resource pool, and moreover so that it's elastic: so the resources are only consumed when needed. In a similar fashion, other network elements such as other routers, switches, edge caches, and middleboxes are instantiated from the common resource pool"; [0064]-[0066]; [0070]; [0094].

- Pub. No. US20210037087A1 note [0016] note “Applications executing on various types of user equipment (“UE”) devices (e.g., mobile devices, Internet of Things (“IoT”) devices, or other computing devices served by a provider network) require computing power and data storage to function properly. While some such computing resources may be available on the UE device itself, significant advantages may arise when at least some computing tasks are be performed by distributed computing resources that are more powerful, plentiful, or parallelized than those computing resources that are available on the UE device itself. For instance, it may be desirable for certain computing tasks to be outsourced from the UE device to distributed resources such as Multi-access Edge Compute (“MEC”)-based computing resources, cloud-based computing resources, or a combination thereof. While various options for such distributed resources may be available to a given UE device for a particular computing task that is to be performed, however, the consequences to the UE device and/or the application executing thereon may be different depending on which option is selected. For example, the computing resources selected to fulfill a service request (i.e., perform one or more distributed computing tasks) for a particular UE device may have a substantial impact on user experience, total costs (e.g., to the user and/or to the network provider), battery life and/or power consumption of the UE device, and so forth."

- M. S. Elbamby, C. Perfecto, M. Bennis and K. Doppler, "Toward Low-Latency and Ultra-Reliable Virtual Reality," in IEEE Network, vol. 32, no. 2, pp. 78-84, March-April 2018, doi: 10.1109/MNET.2018.1700268. 
note "Fog computing, also known as mobile edge computing (MEC), where the computation resources are pushed to the network edge close to the end users, serves as an efficient and scalable approach to provide low-latency computing to VR systems. MEC is expected to reduce the communication delay to less than 1 ms in metropolitan areas. Another interesting scenario for the use of MEC, for AR, is provided in [7] where, besides latency reduction, energy efficiency is considered. The MEC resource allocation exploits inherent collaborative properties of AR: a single user offloads shared information on an AR scene to the edge servers, which transmit the resulting processed data to all users at once via a shared downlink."

- Fernández-Caramés, T.M.; Fraga-Lamas, P.; Suárez-Albela, M.; Vilar-Montesinos, M. A Fog Computing and Cloudlet Based Augmented Reality System for the Industry 4.0 Shipyard. Sensors 2018, 18, 1798. https://doi.org/10.3390/s18061798

- W. Lo, C. Huang and C. Hsu, "Edge-Assisted Rendering of 360° Videos Streamed to Head-Mounted Virtual Reality," 2018 IEEE International Symposium on Multimedia (ISM), 2018, pp. 44-51, doi: 10.1109/ISM.2018.00016.

- M. Lim and Y. Lee, "A distributed mechanism for remote rendering of image data," 2014 International Conference on Big Data and Smart Computing (BIGCOMP), 2014, pp. 133-138, doi: 10.1109/BIGCOMP.2014.6741423.

- Mao, Yuyi, et al. "A survey on mobile edge computing: The communication perspective." IEEE communications surveys & tutorials 19.4 (2017): 2322-2358.

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zavesky et al. (Pub. No.: US 2020/0051132) referred to hereinafter as Zavesky, in view of Anderegg et al. (Pub. No.: US 2021/0274235) referred to hereinafter as Anderegg.
	As per claims 1, 9, and 16,
	- as per claim 1: Zavesky discloses an extended reality (XR) management engine, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising (see Fig. 5 and its associated disclosure; [0109]-[0115]): 
	- as per claim 9: Zavesky discloses a non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising (see [0071]):
	- as per claim 16: Zavesky discloses a method comprising (see [0110]): 
	- as per claim limitations of claims 1, 9, and 16:
(a) Zavesky discloses identifying, by a processing system including a processor, user preferences for an extended reality (XR) application executing at an XR user system, wherein the user preferences are associated with an XR application user (see  [0015]; [0031] note "the user's equipment stores information about the user, such as demographics and/or preferences, with may be considered during this initial analysis of the advertisement package."; [0047]; [0049]; [0106] - this limitation is the first claim limitation of claims 9 and 16 which is omitted from claim 1, subsequent claim limitations noted below apply to claims 1, 9, and 16).

(a) Zavesky discloses accessing, during execution of an XR application at an XR user system, a historical profile associated with an XR application user (see [0030]-[0031]; [0033]; [0037]; [0046]; [0049]-[0050]; [0051] note "Once the user information and the advertisement package are received, obtained, and/or reviewed, a specific targeted ad is created, based at least in part on the user information, as shown in 208. This creation may include choosing one or more features from the optional features to include in the targeted ad, according to the user information. This creation may also include customizing one or more of the selected features. For example, a feature may specify that a percentage of faces around the user be overlain with that of an actor or character. Customization may include choosing which faces to overlay, based on the user's environment. As another example, a feature may specify that faces around the user be overlain with that of an actor or character of which the user is a fan. Customization may include choosing which actor or character to overlay, based on the user's demographics, preferences, or other information known about the user, such as behavior or viewing habits"; [0052]-[0053]; [0106] note "information regarding use of services can be generated including services being accessed, media consumption history, user preferences, and so forth. This information can be obtained by various methods including user input, detecting types of communications (e.g., video content vs. audio content), analysis of content streams, sampling, and so forth. The generating, obtaining and/or monitoring of this information can be responsive to an authorization provided by the user. In one or more embodiments, an analysis of data can be subject to authorization from user(s) associated with the data, such as an opt-in, an opt-out, acknowledgement requirements, notifications, selective authorization based on types of data, and so forth" - thus based on user authorization, during execution of XR applications targeted content is presented to the user based on user information comprising historical, preference, and/or local information of the user"); 

(b) Zavesky discloses receiving local environment information from a sensor array of the XR user system (see [0024] note "Stormtroopers could be presented invading the user's living room. The user may see a blaster appear in front of them. The user can shoot at the troopers. These are examples of possible advertisements features contained in one or more advertisement packages for a movie. In each case, the user and their context are considered in deciding which features, and how to present the features to the user in an actual advertisement"; [0025] note "Advertisements for products could include overlaying a newer TV on the user's TV, thereby accounting for the user's equipment and environment. Advertisements for sports, sports teams, or sporting events might include a player, of whom the user is a fan, sitting on the user's couch asking trivia questions and/or discussing the sport or sporting event."; [0032] note "it is determined whether the user's environment is known. If not, as shown in 19, user's equipment may perform a scan of the user's environment, or otherwise gamer information about the user's environment through sensors. This information gathering can also include gathering information about the user's equipment. For example, as shown in 20, it can be determined what real world devices, equipment, or other objects can interact with an XR environment. As shown in 21, as these devices are discovered, connection and/or control is established for use in the XR environment"; [0046]; [0047] note "shown in 202, a processing system, such as one or more of the network elements 150, 152, 154, 156 and/or the XR devices 160 receives, obtains, or reviews user information. This user information may include information about the user themselves, such as demographics and/or preferences. This user information may include information about the user's equipment, such as identification, configuration, location, capabilities, etc. This user information may include information about the user's environment, such as size, configuration, layout, location, etc."; [0049] note "advertisement package may include a plurality of optional features. For example, the advertisement package may include features for use in large environments, small environments, loud environments, quiet environments, crowded environments, vacant environments, indoor environments, outdoor environments, etc. The advertisement package may include features able to take advantage of different user equipment. For example, the advertisement package may include features specifically designed to incorporate VR goggles, projectors, sound generators, smell generators, and/or haptic generators, etc. Some of these features may depend on certain devices, such that if no smell generator is present, for example, that feature would not be invoked. Some embodiments may pick and choose features based at least in part on what equipment is available. The advertisement package may include features targeted for different types of users, such as based on demographics and/or preferences. For example, some features may be used for adults, where other features are used for children. Similarly, some features may be too dramatic and/or obtrusive for certain users, based on their preferences. In any case, advertisement package may include a plurality of optional features from which one or more features may be chosen, based on the user information"); 

(c) Zavesky discloses based on the local environment information and the historical profile associated with the XR application user, selecting a first XR object and a second XR object for presentation on an XR display of the XR user system (see [0015]; [0021]; [0031]; [0034]; [0049]-[0050]; [0051] note "Once the user information and the advertisement package are received, obtained, and/or reviewed, a specific targeted ad is created, based at least in part on the user information, as shown in 208. This creation may include choosing one or more features from the optional features to include in the targeted ad, according to the user information. This creation may also include customizing one or more of the selected features. For example, a feature may specify that a percentage of faces around the user be overlain with that of an actor or character. Customization may include choosing which faces to overlay, based on the user's environment. As another example, a feature may specify that faces around the user be overlain with that of an actor or character of which the user is a fan. Customization may include choosing which actor or character to overlay, based on the user's demographics, preferences, or other information known about the user, such as behavior or viewing habits"; [0052]; [0053] note "the targeted ad is presented to the user(s) through their equipment. This may entail presentation using VR goggles, projectors, sound generators, smell generators, and/or haptic generators, etc. This may entail recognizing and/or controlling any XR recognizable and/or controllable objects"; [0106] - thus these paras. convey that one or more ads comprising features or XR objects are built and personalized per user's environment and historical profile information comprising behavior, preferences, etc.).
	As per claim limitations (d)-(g) as set forth below, Zavesky suggests ad packages comprising plurality of features which comprise interactive elements, see at least [0034]; [0049]-[0053], which are supported by cloud computing, see at least [0060]-[0067] for scalability, and also contemplates distributed processing between client and edge computing resources, see at least [0070] note "illustrated embodiments of the embodiments herein can be also practiced in distributed computing environments where certain tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules can be located in both local and remote memory storage devices" - thus a PHOSITA would understand that user's local environment object can be processed locally which would be communicated to edge computing sources to generate personalized and interactive ads, see at least  [0015]-[0027], nevertheless in view of compact prosecution the Examiner relies on additional reference to more expressly teach, i.e. Zavesky expressly does not teach (d) determining, based on the local environment information, that the first XR object is to be rendered using compute resources of the XR user system, and that the second XR object is to be rendered using edge compute resources of a network; (e) rendering the first XR object using the compute resources of the XR user system; (f) receiving the second XR object having been rendered by the edge compute resources of the network; and (g) presenting the first XR object and the second XR object on the XR display of the XR system.
	(d) Anderegg teaches determining, based on the local environment information, that the first XR object is to be rendered using compute resources of the XR user system, and that the second XR object is to be rendered using edge compute resources of a network (see [0024] note "In addition to the flexibility provided by systems and methods described herein, another advantage is that advanced, but less crucial, rendering techniques may be performed by systems having relatively powerful resources (e.g., the MEC server), while basic and more crucial rendering techniques may be performed by local resources (e.g., resources of the media player device) that are not subject to interference by communication latencies and potential interruptions or glitches. For example, a request may be provided that directs a media player device to locally perform rendering operations that construct the main elements of an image, while directing the rendering assistance system (e.g., the MEC server) to perform advanced rendering operations associated with relatively subtle but immersive and lifelike details (e.g., the interplay of light with complex textures and objects such as fog or human hair, etc.). In this way, high quality images that fully utilize various advanced techniques to render graphics in highly realistic ways can be presented on media player devices without latency or other issues while a communication link is functioning properly, and only the relatively subtle and advanced details (and not the entire rendering of entire frames) are interrupted when the communication link between the media player device and the server experiences issues or temporarily fails.");
	(e) Anderegg teaches rendering the first XR object using the compute resources of the XR user system (see [0024] note "while basic and more crucial rendering techniques may be performed by local resources (e.g., resources of the media player device) that are not subject to interference by communication latencies and potential interruptions or glitches. For example, a request may be provided that directs a media player device to locally perform rendering operations that construct the main elements of an image"; [0048]);
	(f) Anderegg teaches receiving the second XR object having been rendered by the edge compute resources of the network (see [0024]; [0030]-[0031]); and
	(g) Anderegg teaches presenting the first XR object and the second XR object on the XR display of the XR system (see [0020]; [0048] note "the client device may combine or mix a plurality of different partially-rendered images received from the rendering assistance system to generate the final fully-rendered image for presentation"; [0049]).
	Therefore (as it applies to claim limitations (d) - (g) above) it would be obvious to  a PHOSITA before the effective filling date of the invention to modify Zavesky's foregoing suggestions in view of Anderegg's foregoing teachings with motivation to render graphics for a lifelike and immersive rendering by improving quality of rendered image and without latency, see at least Anderegg [0017] and [0024].
	As per claims 2 and 10, Zavesky in view of Anderegg teaches the claim limitations of claims 1 and 9 respectively. Zavesky teaches wherein the first XR object and the second XR object are further selected based on user preferences for the XR application, wherein the user preferences are associated with the XR application user (see [0025]; [0030]-[0031]; [0033]; [0037]; [0046]; [0049]-[0050]; [0051] note "Once the user information and the advertisement package are received, obtained, and/or reviewed, a specific targeted ad is created, based at least in part on the user information, as shown in 208. This creation may include choosing one or more features from the optional features to include in the targeted ad, according to the user information. This creation may also include customizing one or more of the selected features. For example, a feature may specify that a percentage of faces around the user be overlain with that of an actor or character. Customization may include choosing which faces to overlay, based on the user's environment. As another example, a feature may specify that faces around the user be overlain with that of an actor or character of which the user is a fan. Customization may include choosing which actor or character to overlay, based on the user's demographics, preferences, or other information known about the user, such as behavior or viewing habits"; [0052]-[0053]; [0106] note "information regarding use of services can be generated including services being accessed, media consumption history, user preferences, and so forth. This information can be obtained by various methods including user input, detecting types of communications (e.g., video content vs. audio content), analysis of content streams, sampling, and so forth. The generating, obtaining and/or monitoring of this information can be responsive to an authorization provided by the user. In one or more embodiments, an analysis of data can be subject to authorization from user(s) associated with the data, such as an opt-in, an opt-out, acknowledgement requirements, notifications, selective authorization based on types of data, and so forth" - thus based on user authorization, during execution of XR applications targeted content is presented to the user based on user information comprising historical consumption, preference, and/or local information of the user" - thus based on user authorization, during execution of XR applications targeted content is presented to the user based on user information comprising historical, preference, and/or local information of the user").
	As per claims 3 and 12, Zavesky in view of Anderegg teaches the claim limitations of claims 2 and 9 respectively. Zavesky teaches wherein the operations further comprise updating the user preferences based on received user input (see Fig. 3 and its associated disclosure; [0057] note "during presentation of the adapted ad, as shown in 224, the subsequent user's interaction or engagement with the ad may be monitored, as shown in 226. Should the subsequent user's interaction or engagement be less than desired, the adapted ad may be modified to increase the user's interaction or engagement, as shown in 228.").  
	As per claims 4, 10, and 17, Zavesky in view of Anderegg teaches the claim limitations of claims 1, 9, and 16 respectively. Zavesky suggests, see at least see [0038]; [0045]-[0047]; [0053]; [0060]-[0066]; [0070]; [0094]. However Zavesky expressly does not teach wherein determining that the second XR object is to be rendered using edge compute resources of a network is based on attributes of the second XR object based on attributes of the second XR object. 
	Anderegg teaches wherein determining that the second XR object is to be rendered using edge compute resources of a network is based on attributes of the second XR object based on attributes of the second XR object (see "[0024] note "In addition to the flexibility provided by systems and methods described herein, another advantage is that advanced, but less crucial, rendering techniques may be performed by systems having relatively powerful resources (e.g., the MEC server), while basic and more crucial rendering techniques may be performed by local resources (e.g., resources of the media player device) that are not subject to interference by communication latencies and potential interruptions or glitches. For example, a request may be provided that directs a media player device to locally perform rendering operations that construct the main elements of an image, while directing the rendering assistance system (e.g., the MEC server) to perform advanced rendering operations associated with relatively subtle but immersive and lifelike details (e.g., the interplay of light with complex textures and objects such as fog or human hair, etc.). In this way, high quality images that fully utilize various advanced techniques to render graphics in highly realistic ways can be presented on media player devices without latency or other issues while a communication link is functioning properly, and only the relatively subtle and advanced details (and not the entire rendering of entire frames) are interrupted when the communication link between the media player device and the server experiences issues or temporarily fails."; [0051]; [0056] note "MEC server 406 may be integrated within provider network 408-1 ( e.g., deployed on provider network 408-1 as an edge node on the network so as to communicate with devices and systems connected to provider network 408-1 with low latency). For example, if provider network 408-1 includes or is implemented by 5G network technology, MEC server 406 may include or be implemented as a 5G node in a fixed 5G deployment, a mobile 5G deployment (e.g., a network on wheels), or another suitable deployment"; [0057] note "Because MEC server 406 is integrated within (e.g., implemented as part of) provider network 408-1, it will be understood that MEC server 406 is separate from client systems served by MEC server 406 such as media player device 402."; [0058]).  
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify Zavesky foregoing suggestion in view of Anderegg to apply distributed processing to particularly render content in XR environment. Motivation would be to distribute rendering tasks based on object attributes between end user or local device and MEC server such that high quality images or content can be rendered without user perceivable latency, see at least Anderegg [0024] and [0058].  
	As per claims 5, 13, and 19, Zavesky in view of Anderegg teaches the claim limitations of claims 1, 9, and 16 respectively. Zavesky teaches wherein the first XR object comprises an advertisement (see [0021]-[0024]; [0049]-[0054]).  
	As per claims 6, 14, and 20, Zavesky in view of Anderegg teaches the claim limitations of claims 5, 13, and 19 respectively. Zavesky teaches wherein the local environment information includes captured images of a real-world environment surrounding the XR user system (see [0033]; [0052]; [0093]-[0094]; [0098]).
	As per claims 7 and 15, Zavesky in view of Anderegg teaches the claim limitations of claims 1, and 9 respectively. Zavesky teaches wherein the XR user system comprises an optical head- mounted display (see [0046] note "The XR devices 160 may comprise any of VR goggles, projectors, sound generators, smell generators, haptic generators, etc."; [0052]; [0053] note "presentation using VR goggles, projectors, sound generators, smell generators, and/or haptic generators, etc."; [0054]).  
	As per claim 8, Zavesky in view of Anderegg teaches the claim limitations of claim 1. Zavesky teaches wherein the rendering of the first XR object comprises: identifying a previously-generated XR object based on which to generate the first XR object; modifying render data associated with the previously-generated XR object, resulting in modified render data; and generating render data for the first XR object based on the modified render data (see Fig. 3 and its associated disclosure; [0054] note "Monitoring the user's interaction or engagement with the ad may also be used to modify the advertisement package, as shown in 216. For example, features the regularly cause the user's engagement or interaction wane may be deleted from the advertisement package."; [0055]-[0058]).
Response to Applicant's Remarks/Arguments
5.	As per "I. Claim Rejections Under 35 U.S.C § 101" regarding step 1 as argued on 10 of 17 of response filed 3/14/2022 the rejection of claims 1-8 has been updated in view of An extended reality (XR) management engine. 
	The Applicant notes on page 11 of 17 of response filed 3/14/2022 "Under steps 2A and 2B, applicant respectfully submits that the amended independent claims are not directed to an abstract idea (step 2A) and, in the alternative, amount to significantly more than an abstract idea (step 2B)." and generally argues against step 2A Prong One, step 2A Prong Two, and step 2B on page 11 of 17 of response filed 3/14/2022.
	However, the Examiner notes that the arguments lack particularity as they first fail to delineate claim recitation into abstract recitation (as analyzed under step 2A prong one) and additional elements (analyzed per step 2A prong two and step 2B). The Applicant argument against step 2A prong one appears to be in view of additional elements such as XR and processing such content using XR user system (client device) and edge compute resources of network, accordingly the Examiner maintains based on the abstract recitation that the claims squarely invoke abstract idea grouping as noted under step 2A prong one.
	Next, as it pertains to additional elements as analyzed per step 2A prong two, the Applicant argues in view of as-filed spec. para. [0038], however such high level selection of computing resources for selecting ads or XR objects or digital content amounts to no more than executing "apply it" instructions and confining or generally linking the abstract idea to a technical environment as explained per step 2A prong two analysis. Further, note tailoring content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent. Accordingly, the Applicant's arguments are unpersuasive.
	Lastly, as it pertains to additional elements as analyzed per step 2B, the Applicant generally asserts that claims set forth significantly more, however they do not such high level selection of computing resources for selecting ads or XR objects or digital content amounts to no more than executing "apply it" instructions and confining or generally linking the abstract idea to a technical environment. Further, although it would be readily apparent to a PHOSITA that the abstract idea is merely being executed as "apply it" instructions and appear to be generally linked to technical environment, in view of compact prosecution the Examiner has also provided evidence per step 2B.
	As per "II. Claim Rejections Under 35 U.S.C § 112" the rejection is respectfully updated in view of filed claim amendments and updated  for claims 1-8 and the rejection is withdrawn for claims 6, 14, and 20 in view of filed claim amendments and corresponding arguments.
	As per "III. Claim Rejections Under 35 U.S.C § 103" Applicant’s arguments filed March 14, 2022 have been fully considered but they are not persuasive. Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims 1-20 define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Zavesky has been relied upon to teach the amended claims 6, 14, and 20 [i.e. Wajihuddin (U.S. Publication No. 2008/0313038) is no longer relied upon to teach claims 6, 14, 20 as originally filed]. Accordingly, the Applicant is to note the rejection as updated in view of filed claim amendments as set forth above. Thus, the Examiner respectfully disagrees that a PHOSITA considering combined teachings of Zavesky in view of Anderegg would conclude that the claim amendments are not taught by Zavesky in view of Anderegg. Although, the same prior art references have been relied upon to teach the claim amendments filed 3/14/2022, the Examiner notes the references discovered while updating the prior art search in Conclusion section as set forth below to be of particular relevance. Therefore the rejection is updated and maintained in view of filed claim amendments based on collective teachings of Zavesky in view of Anderegg.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution.
	0) Pub. No.: US 20180349946 see paras. 21-37, e.g. implementation describer paras. 66-74 and can be utilized in place of Anderegg.
	i) Pub. No.: US 2021/0374489 see [0048] "As an example, FIG. 6 illustrates an example network configuration 600 that can be used to provide or generate content. In at least one embodiment, a client device 602 can generate content for a session using components of a content application 604 on client device 602 and data stored locally on that client device. In at least one embodiment, a content application 624 (e.g., an image generation or editing application) executing on content server 620 (e.g., a cloud server or edge server) may initiate a session associated with at least client device 602, as may utilize a session manager and user data stored in a user database 634, and can cause content 632 to be determined by a content manager 626 and rendered using a rendering engine, if needed for this type of content or platform, and transmitted to client device 602 using an appropriate transmission manager 622 to send by download, streaming, or another such transmission channel. In at least one embodiment, this content 632 can include assets that can be used by a rendering engine to render a scene based on a determined scene graph."
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519. The examiner can normally be reached Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIPEN M PATEL/Primary Examiner, Art Unit 3688